ARMSTRONG, J., Dissenting.
I respectfully dissent.
The majority has thoroughly described the complex background; the facts concerning liquefied natural gas, “regasification,” and the pipeline; the role of the Public Utilities Commission and other regulators; the administrative proceedings and the proceedings in the trial court. I do not attempt to repeat that valiant effort. However, I draw a different conclusion from the facts and law.
*278When it adopted rule No. 433 (Rule 433), the South Coast Air Quality Management District (the District) relied on Health and Safety Code1 section 41511, which provides that “For the purpose of carrying out the duties imposed upon . . . any district ... the district . . . may adopt rules and regulations to require the owner or the operator of any air pollution emission source to take such action as . . . the district may determine to be reasonable for the determination of the amount of such emission from such source.”
The appeal thus presents a single question, whether Southern California Gas Company (SoCalGas) is the owner or operator of an “air pollution emission source” under the statute.
SoCalGas argues that it is not, but that the owners and operators of gas burning equipment are the owners or operators of the source. The District’s position is that natural gas itself, even when it is contained in the pipeline, is a source. The trial court agreed with the District, finding that in the context of the statutory scheme, “source” means “something that leads to a discharge into the air.”
I think SoCalGas has the better argument, and that the trial court was wrong, as is the majority.
I begin by noting that I believe we should apply the ordinary rules of statutory construction, not the rules applicable to review of a quasi-legislative act. An agency’s interpretation of a statute “does not implicate the exercise of a delegated lawmaking power; instead, it represents the agency’s view of the statute’s legal meaning and effect, questions lying within the constitutional domain of the courts.” (Yamaha Corp. of America v. State Bd. of Equalization (1998) 19 Cal.4th 1, 11 [78 Cal.Rptr.2d 1, 960 P.2d 1031].) Thus, “A court does not . . . defer to an agency’s view when deciding whether a regulation lies within the scope of the authority delegated by the Legislature. The court, not the agency, has ‘final responsibility for the interpretation of the law’ under which the regulation was issued. [Citations.]” (Id. at p. 11, fn. 4; see Security National Guaranty, Inc. v. California Coastal Com. (2008) 159 Cal.App.4th 402, 414 [71 Cal.Rptr.3d 522].)
The ordinary rules of statutory interpretation direct me to ascertain the intent of the Legislature by looking to the language of the statute itself, using the usual, ordinary meanings of the words, in the context of the statute and the statutory scheme. If “ ‘the language is clear and there is no uncertainty as to the legislative intent, we look no further and simply enforce the statute according to its terms.’ ” (Phelps v. Stostad (1997) 16 Cal.4th 23, 32 [65 *279Cal.Rptr.2d 360, 939 P.2d 760].) In my view, this is a case in which the meaning of the statute can be ascertained from the statute.
Section 41511 permits the District to make regulations which compel the owner or operator of an air pollution emission source to determine “the amount of such emission from such source.” The statute thus says that a “source” is something which actually releases emissions, not something which, as the majority writes, is a “potential pollutant source,” or which, as the trial court found, can “lead to” emissions when additional forces, such as combustion, come into play.
Further, the regulation may be imposed only on “the owner or the operator” of this emitting source. The natural reading of that phrase leads me to conclude, again, that SoCalGas is correct that regulations may be imposed on the entity which owns or operates the equipment which bums the gas, but not on the entity which owns the gas in the pipeline.2 A boiler is “operated,” and the operation produces emissions. Gas in the closed container of the pipeline does not produce emissions. Under no plain English reading of the facts can SoCalGas be said to “operate” the gas in the pipeline.
On appeal, the District (and the other air districts in their amicus curiae brief) does seek to justify Rule 433 by arguing that the pipeline itself releases some emissions, which the parties term “fugitive emissions.” However, the administrative record, which is replete with information about the combustion of higher Wobbe Index natural gas and the effect of higher Wobbe Index natural gas on combustion equipment, is devoid of any information about fugitive emissions. Nor does the District seem to have announced any concern about fugitive emissions in the rulemaking process. Instead, Rule 433 is intended to collect information about the emissions created by the combustion of natural gas, by SoCalGas’s customers. The District’s focus was and is on the effects of combustion, not on the gas itself.
The rest of the statutory scheme is in accord with my reading of section 41511.
The statutory scheme gives the District responsibility concerning air pollution from nonvehicular sources (§§ 40000, 40410), and “nonvehicular sources” is defined. It means “all sources of air contaminants, including the loading of fuels into vehicles, except vehicular sources.” (§ 39043.) “Air *280contaminant” is also defined. It means “any discharge, release, or other propagation into the atmosphere and includes, but is not limited to, smoke, charred paper, dust, soot, grime, carbon, fumes, gases, odors, particulate matter, acids, or any combination thereof.” (§ 39013, italics added.)
Section 41510 gives air pollution control officers a right of entry to premises “on which an air pollution emission source is located for the purpose of inspecting such source, including securing samples of emissions therefrom.”
These statutes tell us that a nonvehicular source is something that discharges or releases emissions (which can be sampled) into the air. Fuel in a closed container is not a “source,” and does not become one until it is out of the container (through loading into vehicles), when contaminants are released into the atmosphere.
Further, other statutes which authorize regulation are not limited to owners or operators of sources, telling us that section 41511’s limits are meaningful. For instance, section 41712, which authorizes the state board to regulate consumer products such as cleaning compounds and floor finishes, does not speak to “sources,” but instead provides that “The state board shall adopt regulations to achieve the maximum feasible reduction in volatile organic compounds emitted by consumer products . . . .” Section 40506.1 speaks to permits for “an article, machine, equipment, or contrivance which may cause the issuance of air contaminants.” (See also §§ 40515 [permits for water treatment devices which emit toxic air contaminants], 40724.5 [regulation of “agricultural practices”].) The language of section 41511 is markedly different.
It is true that, as the majority writes, civil statutes for the protection of the public must be broadly construed in favor of that protective purpose (People ex rel. Lungren v. Superior Court (1996) 14 Cal.4th 294, 313 [58 Cal.Rptr.2d 855, 926 P.2d 1042]), and that “[t]he statutes that provide the [air pollution control] districts with regulatory authority serve a public purpose of the highest order—protection of the public health.” (Western Oil & Gas Ass'n v. Monterey Bay Unified Air Pollution Control Dist. (1989) 49 Cal.3d 408, 419 [261 Cal.Rptr. 384, 777 P.2d 157].)
It is also true that, as the District argues, it has broad duties to adopt and enforce rules and regulations to achieve and maintain state and federal ambient air quality standards (§§ 40001, subd. (a), 40402, subds. (e) & (g), 40406) and in so doing to “consider the full spectrum of emission sources” (§§ 40440, subd. (a), 40402, subd. (e), 40460, 40463). And I accept the District’s representation that Rule 433 will assist it in carrying out these *281duties, and that obtaining information from SoCalGas, rather than from the end-users who bum the gas, is a far more practical and efficient way of obtaining the information it needs.
None of that changes the fact that section 41511, on which the District relied, allows regulations to be imposed only on “owners and operators of air pollution emission sources,” and only as to the sources they own or operate. No amount of broad construction can contradict the plain language of the statute.
A petition for a rehearing was denied November 22, 2011, and on November 15, 2011, and November 22, 2011, the opinion was modified to read as printed above. Appellant’s petition for review by the Supreme Court was denied January 18, 2012, S198406.

 All further statutory references in this dissent are to the Health and Safety Code.


 Indeed, the record reflects that at any given time, SoCalGas only owns about 40 percent of the gas in its pipeline. As SoCalGas argues, section 41511 only allows the District to make an owner or operator of a source of emissions report on emissions from that source. Yet, Rule 433 requires SoCalGas to report on all the gas in the system and to estimate emissions throughout the South Coast Air Basin.